Citation Nr: 1816893	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical degenerative disk and joint disease.

2.  Entitlement to an increased rating for mixed muscle contraction/migraine headaches (migraines).

3.  Entitlement to an increased rating for lumbar strain.


REPRESENTATION

Veteran represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A February 2018 statement from the Veteran's representative indicated her desire to withdraw the claims referenced above; there are no justiciable issues currently present.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an increased rating for cervical degenerative disk and joint disease is withdrawn.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The claim for entitlement to an increased rating for migraines is withdrawn.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

3.  The claim for entitlement to an increased rating for lumbar strain is withdrawn.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A February 2018 statement submitted by the Veteran's representative indicated that the Veteran wished to withdraw all issues currently on appeal.

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew her substantive appeal for all pending claims.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issues are to be dismissed. 38 U.S.C. § 7105.


ORDER

The claim for entitlement to an increased rating for cervical degenerative disk and joint disease is dismissed.

The claim for entitlement to an increased rating migraines is dismissed.

The claim for entitlement to an increased rating for lumbar strain is dismissed.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


